Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

	Applicant elected Group 2 claims 33-34 is acknowledged. Applicant added claims 39-43 into Group 2. Applicant agreed to withdraw new claims 40-42 over the phone because these claims are different method compare to claims 33-34. In this office action claims 33-34, 39 and 43 are examined. 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


2.	Claims 33-34, 39 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barthe et al. (US 2006/0058664) and in view of Zhang et al. (US 2005/0240170).


a surgical method comprising: providing an ultrasound device having a transducer element and a focusing lens (see Figs 4, 5B, claim 18, [0036] and [0042-0043]; element 502 is transducer and 506 is mirror/lens);
placing said transducer device in effective wave-transmitting contact with a patient (see abstract, [0035], Figs. 4 and 5B); 
energizing said transducer element with a frequency preselected in accordance with the location of a target tissue mass so that said lens focuses onto said target tissue mass ultrasonic pressure vibrations produced by said transducer element (see Fig. 4 and [0060]).

However, Barthe does not disclose whether the transducer is high-intensity. Any ultrasound transducer could transmit at high-intensity. In the same field of endeavor, which is ultrasound treatment, Zhang explicitly discloses high-intensity ultrasound device (see [0009] and [0011]). It would have been obvious to one of ordinary skill in the art to use high-intensity ultrasound device discloses by Zhang because this provide a flexibility that enable many different type of treatments (see [0009]; some treatment does not work at low intensity; high intensity produce blood coagulation). 

4.	Addressing claims 34, 39 and 43, Barthe discloses:
wherein said frequency is a first frequency and said tissue mass is at a first depth in the patient, further comprising energizing said transducer element with a second frequency different from said first frequency and preselected 
wherein said transducer element is located inside a casing provided at a distal end with a sidewall having a window, said transducer element being disposed inside said casing in juxtaposition to said window, said focusing lens being mounted at least indirectly to said casing adjacent to said window (see Fig. 5B; casing 536; transducer element 502, lens 506; the window is where the two arrows represent ultrasound rays cross);
wherein said transducer element has a shape taken from the group consisting of planar and cylindrical, said focusing lens having a form taken from the group consisting of cylindrical and spherical (see Fig. 5B, claims 18, 20, [0042-0043] and [0048], lens/mirror 506 is spherical; as seen from Fig. 5B, the transducer 502 is planar; Barthe discloses transducer could be planar, focus or defocus; focus and defocus transducer are cylindrical in shape).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793